      Case 2:20-cv-00047-PLM-MV ECF No. 9 filed 06/26/20 PageID.92 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              NORTHERN DIVISION

JIMARIO DEJUAN SULLIVAN,                         )
                       Petitioner,               )
                                                 )      No. 2:20-cv-47
-v-                                              )
                                                 )      Honorable Paul L. Maloney
MIKE BROWN,                                      )
                             Respondent.         )
                                                 )

                                       JUDGMENT

         The Court denied Jimario Sullivan’s § 2254 petition for habeas relief. As required

by Rule 58 of the Federal Rules of Civil Procedure, JUDGMENT ENTERS.

         THIS ACTION IS TERMINATED.

         IT IS SO ORDERED.

Date: June 26, 2020                                         /s/ Paul L. Maloney
                                                                Paul L. Maloney
                                                                United States District Judge
